Citation Nr: 1523297	
Decision Date: 06/02/15    Archive Date: 06/16/15

DOCKET NO.  13-21 759A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The Veteran had active military service from April 1976 to February 1981.

This matter comes to the Board of Veterans' Appeals (Board) from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran submitted a statement in September 2013 that he wanted to withdraw his appeal; but then communicated with VA in an October 2013 Report of General Information that he wanted to continue with his appeal.  As the Board had not yet dismissed his case, the Veteran's appeal will be reinstated.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran submitted a statement in December 2010 that he had applied for Social Security Administration (SSA) disability benefits and that the claim was still pending.  SSA records are not in the file.  As the records from this SSA claim are potentially relevant to the Veteran's VA disability claim, efforts should be made to obtain the outstanding SSA records.  See Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2009) (VA's duty to assist is limited to obtaining relevant SSA records).  

Moreover, with respect to the private treatment records, while the Veteran indicated that he had received treatment for his back for approximately 16 to 20 years in 2010 (which would have been starting in approximately 1990 to 1994), the private treatment records only start in 2002.  Given that the case must be returned to obtain outstanding SSA records, the Veteran should be notified of the records obtained and given another opportunity to submit any additional records.  

Finally, the Veteran contends that he has low back and bilateral knee disabilities as a result of his military service.  He stated on his claim that he had chronic knee and back pain due to working on his hands and knees for over a year during his military service.  On a later statement in December 2010 he indicated that he worked on a Navy ship that was dry-docked for about one year and spent time on his hands and knees chipping off tile and grout and operating a jack-hammer.  He noted that he complained of back and knee pain numerous times but was told to "deal with it."  He also indicated that he had pain in his knees and lower back off and on after discharge.  

Personnel records show that the Veteran served in the U.S. Navy and was a Mess Management Specialist.  In giving due consideration to the circumstances of his service, it is conceded that he would have worked on his hands and knees on a docked ship. 38 U.S.C.A. § 1154(a).  The Veteran also is competent to state that he has experienced pain in the knees and back since service.

After service, private treatment records dated from August 2002 to September 2009 show treatment for low back pain and spasm, radiating to the left leg.  A May 2010 hospital record also shows that the Veteran was in a moped accident and sustained multiple injuries including a severe traumatic injury to his left tibial plateau.  He was flown into the hospital for emergency surgery to his left leg.

Based on the evidence, the Board concludes that a VA examination is warranted to determine whether the Veteran has any disability in the back or knees related to his military service.  
	
Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional treatment he has obtained for his back and knees, including any records for dated since 1994 from Dr. J.M.  Make efforts to obtain any relevant records identified and document all efforts.  

2.  Make arrangements to obtain and associate with the claims file or electronic record relevant VA treatment records pertaining to the back and knees from the East Orange VAMC dated from November 2010 to present.

3.  Make arrangements to obtain copies of the Veteran's SSA claim that was filed in 2010 and all supporting documentation (regardless of whether the claim was denied, granted, or is still pending).  Document all efforts to obtain these records.  If efforts to obtain these records are unsuccessful, notify the Veteran and indicate what further steps VA will make concerning his claim.

4.  After the above development has been completed, the AOJ should schedule the Veteran for a VA orthopedic examination with a suitably qualified VA examiner for a medical opinion regarding the Veteran's back and knee disabilities.

The examiner should examine the Veteran and assess what present disabilities the Veteran has in his back and bilateral knees.  

The examiner also should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's back and/ or knee disabilities first manifested in service or were caused by any event, disease, or injury in service, including any strain from working on his hands and knees at dry dock during his service in the Navy (with consideration of the Veteran's post-service motor vehicle accident in 2010). 

The examiner is advised that the Veteran is competent to report his symptoms and his reports must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should provide a rationale for doing so.

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A complete rationale for any opinion expressed must be provided.  If an opinion cannot be expressed without resort to speculation, discuss why this is the case. In this regard, indicate whether the inability to provide a definitive opinion is due to a need for further information or because the limits of medical knowledge have been exhausted regarding the etiology of the disability at issue or because of some other reason.

5.  Next, review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner(s) for completion of the inquiry.

6.  Finally, readjudicate the claim on appeal.  If the benefit remains denied, issue the Veteran and his representative a Supplemental Statement of the Case and allow for a reasonable period to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




